DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on July 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,492,814 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vadim Vapnyar on July 11, 2022.

The application has been amended as follows: 

Claim 22: The surgical instrument according to claim 21, wherein the end effector is a jaw assembly and defines a first longitudinal axis and including a first jaw and a second jaw moveable relative to the first jaw[[;]].
Claim 33:  The surgical instrument according to claim 32, wherein rotation of the end effector initially pushes the actuation bar proximally and upon completion of the rotation the actuation bar is moved distally by the biasing member and the finger retains the at least one lug within the elongated body.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or render obvious a surgical instrument with an end effector and an elongated body featuring an actuation bar which moves upon engagement of the end effector with the elongated body to secure the end effector thereto; a release button coupled to the actuation bar such that the release button is moveably by the actuation bar upon engagement between the end effector and the elongate body and a sensor actuatable by the release button being moved by the actuation bar where the sensor transmits a signal to indicate the end effector has been secured to the elongated body in combination with the other elements as claimed. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S HIGHLAND whose telephone number is (571)270-3254. The examiner can normally be reached Mondays, Wednesdays, and Thursdays 9:30-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call examiner at the above number or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.H/Examiner, Art Unit 3771                                                                                                                                                                                                        /GEORGE J ULSH/Primary Examiner, Art Unit 3771